Exhibit 12 RATIO OF EARNINGS TO FIXED CHARGES Coca-Cola Bottling Co. Consolidated Ratio of Earnings to Fixed Charges First Half Fiscal Year (in thousands, except ratios) Computation of Earnings: Income before income taxes $ Add: Interest expense Amortization of debt premium/discount and expenses Interest portion of rent expense(1) Earnings as adjusted $ Computation of Fixed Charges: Interest expense $ Capitalized interest Amortization of debt premium/discount and expenses Interest portion of rent expense(1) Fixed charges $ Ratio of Earnings to Fixed Charges Interest portion of rent expense includes 1/3 of net rent expense.
